Earl Warren: Mr. Galt, you may continue.
Irving Galt: Mr. Chief Justice, I will continue only for a minute or two because I want to reserve five minutes. I simply want to say first that with reference to Gordon against Texas and its citation both of Carter and the Twenty-first Amendment, I think it's very clear that this indicates not only that this Court is ready to invoke the Twenty-first Amendment. But that even in situations of this kind, even where a test of reasonableness might be imposed such as in Carter, this Court will also dispose of the issue on the reasonableness of the state regulation under the circumstances. But what I want most to emphasize is that there is here at this late date an issue of state power. Now, I should have thought that this issue of state power was disposed of and removed after cases like Young's Market, Mahoney against Triner and Ziffrin. And there are today, at this late date, nevertheless, attempts not only in this case but you will find in Texas, in California, elsewhere in the State of New York and probably elsewhere in the nation that they are all looking through this case to see whether this Court will permit the erosion of state power under the Twenty-first Amendment.
Earl Warren: Mr. Tuttle.
Charles H. Tuttle: May it please the Court. In order to -- in epitome get the facts clearly before Your Honors, I'm going to just read the findings made by the Liquor Authority itself in submitting the question to the Attorney General and by the Attorney General in his opinion. We go along to those facts. Now to have said that as it's been said here a moment ago, because of some stays, they -- the Liquor Authority was barred from an adequate investigational facts. The Liquor Authority has been over our place time and time and time again at all our records. Now, the Liquor Authority on May 9th, 1960 submitted a letter to the Attorney General asking for his opinion. And in describing the facts, they referred to this business by the plaintiff under the sanction and in fact, through the use of the United States Government, Treasury Department said, "Traffic in alcoholic beverages having a situs actually or constructively without the State are not intended for use or delivery within the State." That's the Liquor Authority's own language after its investigation of our business. Now then, the Attorney General responded to that on June 30th, 1960 on page 17 of the record. He said the facts are -- and then having described the diameter and so forth of our premises as the Idlewild, he goes on to say a portion of the lease premises, the premises are leased from the by State Agency, the New York Port Authority which by the way has in its lease which is part of the record a provision that no liquor shall be sold in these lease premises except in-bond liquor for export. Now a portion of -- says the Attorney General, "A portion of the leased space will be use for storage and display of the liquor particularly by the Corporation from suppliers, from stock held by the suppliers in-bond. And will remain under bond and under supervision of the Bureau of Customs at all times until delivery to the airplane. The liquor is to be shipped by the lessee from the United States on the plane on which the passenger departs but it's not to be delivered to the passenger until he reaches his foreign destination." Shipments is to be -- shipment is to be made on documents approved for export by the Federal Government. The United States Bureau of Customs has indicated that it treats this transaction as an export within the meaning of Section 311, now 1311 of the Tariff Act of 1930. Now, the practical issue and it embodies the legal issue in this case was stated by the court below in a single sentence. The plaintiff will be put out of business by the Liquor Authority unless it is accessible in this action. In other words, this is not a case where the Liquor Authority is trying to invoke some section of the local law for the purpose of supervision or as in some of the cases which have come before this Court in the past where there has been a State requirement of a permit in order to let the State know who is doing the business. Those have been deemed reasonable. But here as they claimed throughout the brief and today is that there is to be unconditional elimination not only because of the plaintiff's business but of the Government's sanction, Federal Government's sanction and use of the -- of this method in furtherance of its policies for the regulation of foreign commerce and in the national interest, I'll come to that in a moment. Now, the Liquor Authority's brief opens with two points, their points, and they're asking this Court to decide it. The first is on page 25 -- page 11 or rather of their -- of the appellant's brief. Four pages are devoted to arguing before this Court that appellee's liquor operations are clearly encompassed by the language of the New York's Alcoholic Beverage Control Law. I dispute that and I've always dispute it. And they say now that if the matter is to be considered by this Court, they want to fall back on the equitable extension -- abstention doctrine. Notwithstanding that at the opening of their case in the court below, they said two things, first that we wish to have the Court understand that we withdraw our third affirmative defense, which is the defense of equitable abstention. They asked to withdraw that.
Speaker: Where is that in the --
Charles H. Tuttle: I -- I had it on a page --
Speaker: (Inaudible)
Charles H. Tuttle: No, I'll find it Your Honors. It's at the opening.
Byron R. White: (Inaudible)
Charles H. Tuttle: Decided what sir?
Byron R. White: (Inaudible)
Charles H. Tuttle: Yes. Your Honors will find that at page 68 of the record. Mr. Galt, I won't read it, that's his. Now consequently, we have the Government's -- the Attorney General's case resting on two points, success for both of which is essential to their total success. The first is that to use their language of their heading, that the local law clearly encompasses what is being done and works a prohibition on it, and why? The words are directly in the opinion of the Attorney General whose opinion I've already called Your Honors' attention in which he says, "As the predicate for his own conclusion of complete elimination, there is no provision for a license for this type of transaction. Any suggestion that may have come here that somehow really we can get a license is mistaken." Here, we have a construction by the Attorney General as the basis of his decision that there is no provision in the local law for this type of transaction. Now what type of transaction is referred to? I've already read it from the Liquor Authority's letter to the Attorney General in which it says it's in, "Alcoholic beverages having a situs actually or constructively without the State and not intended to be used or delivered within the State."
Potter Stewart: Where is that in the record, Mr. Tuttle? What -- what page are you reading from?
Charles H. Tuttle: The authority's letter is --
Potter Stewart: Yes.
Charles H. Tuttle: -- from which I have read is page 161 of the record.
Potter Stewart: Thank you.
Charles H. Tuttle: You'll find that right near the top there. First full paragraph on page 161. Now, the second proposition is that having claimed that the local law in -- clearly encompasses this business. Their second proposition is, and I'll read it from their own language. While he is taken from their former brief when this case was before the Court, the same language is reflected in their present brief and it's this broad generalization, regulation of the liquor traffic in the State, by the State is paramount to the Federal Government's right to regulate whether under the constitutional provisions concerning commerce, exports and imports and supremacy or under statutory and regulatory provisions of a preemptive character. I'm unable to find any case in this Court or in any other court that has any such broad general assertion which were deprived the right of the United States as a nation to deal with foreign commerce with the rest of the world and above all to make reciprocal arrangements since it was done in this case without a country. Now following to this -- matter of these two claims, it goes back to the beginning of their case. At the opening, they've filed a motion to dismiss our complaint for a failure to state a cause of action. You'll find that on record 25. And then they embodied the same claim that we stated no claim on which redress could be given in their second offense, 64. Now, the time when this case was before this Court previously, that was a question which was raised in defense of the actions below which was -- were raised here. And this Court said and I quote, 370 U.S, "Assuredly, the complaint at least formally alleges that basis for equitable relief." Now, the fact is, that the basic facts, the basic facts that are stated in our complaint in which induce that language by the Court, this Court, were all proven at the trial. Now, the peculiarity of this trial was that the Liquor Authority never put a witness on the stand, never introduced an exhibit, and never disputed the authenticity of the volume of forms by the Customs Bureau which we put in evidence. And in consequence, the findings of fact below rest upon undisputed documentary evidence showing unquestionably that this is the action of the U.S. Bureau of Customs established under the authorization of the Treasury Department for the purpose of furthering the interest of the United States as stated in the title of the Tariff Act. An Act to provide revenue to regular -- regulate commerce with foreign countries, to encourage the industries of the United States, to protect American labor, and for other purposes. Now, this in-bond liquor is sold tax-free and you can readily see the relation point of view of policy to those objectives stated in the title tax-free, which it means a difference -- a differential of about $3 a bottle. And consequently, there is encouragement to our travelers particularly in the economy class to purchase one or two bottles tax-free, but in-bond for export only. Now, another thing that is striking, it is the finding of fact by the court below that in all of these because of the fact that this is business conducted in effect by the United States Bureau of Customs itself through us at that one little spot in the arrivals building which is by the way is in the center of the U.S. Customs Bureau headquarters. As the president of the company says, "We do our business in a goldfish bowl, in the middle of a police station." And the finding of fact was that there is not only no allegation in the -- in the Attorney General's answer but there isn't a particle of evidence that in the four years that this operation has been running, even a single bottle ever got diverted into the city -- into the State of New York, ever became part of the common mass in the State of New York. It all moved from bonded warehouse, in-bond, bonded trucker through and the bonded truckers bill of consignment, it was not to the plaintiff. I can't stop to show or call your attention to the forms but the long series are all exempt in evidence. The release from the ware -- bonded warehouse is on form 7512, which is in evidence here, and it's a form which requires that the liquor be consigned to the Collector of Customs at this -- to the actual airport. And the trucker receives a form which require -- he is in-bond requires him to transport that and deliver it to the Collector of Customs. Now consequently, the perspective here is not at all that presented to Your Honors in the first instance here today. It is that we are the creature as it were which is being used by the United States Government because somebody has to sell if this policy is operated at all. We are the creature. Now of course, Your Honors will recall that from the very earliest times, McCulloch against Maryland, it was decided that where the Congress has constitutional power, it may determine the means. And it has determined the means as presented in this case. Now, the procedure -- the procedure is not ours. We don't lay down this procedure. And Mr. Galt in the court below stated the fact simply and straightly. You'll find it on Record 84, they, that is the Customs Bureau set up this procedure. They set up the procedure.
Earl Warren: Mr. Tuttle, may I ask you? Is there anytime from the time that the liquor comes in to the State of New York until the time it goes out that the respondent has any control of it for the purpose of disposing of -- any of it to the people of New York?
Charles H. Tuttle: There -- there is no moment possible.
Earl Warren: No moment?
Charles H. Tuttle: They -- the Bureau of Customs are -- they check everything we do. We are required on a form as soon as the liquor comes in to this space. Now, let me emphasize about this space. It's a small space. It's across the hall from the Chief of the Bureau of Customs. He opens the door, he looks right into our place. Before we got there, we had to submit to the Bureau of Customs a design for that floor and for the petitions. And they approved it and they have approved it for four years. Bear in mind -- and please sirs that whatever letter from the Treasury Department started this whole situation, they have been approving everything we've done for the last four years. And furthermore, I -- I ask Your Honors to bear in mind that the Liquor Authority has never asked the Treasury Department -- I mean the Bureau of Customs or the Treasury Department to change their regulations, to add something. They've never been anywhere near them and they have never established that we have violated any of the regulations as they stand. No such claim was made, no allegations. They have never shown that the Bureau of Customs itself ever claimed that we have not faithfully performed the assignment that was given.
Arthur J. Goldberg: Mr. Tuttle, how long (Inaudible) at page 105 of the record that the merchandise delivered to this (Inaudible)
Charles H. Tuttle: It -- it --
Arthur J. Goldberg: (Inaudible)
Charles H. Tuttle: Well --
Arthur J. Goldberg: (Inaudible)
Charles H. Tuttle: No, I don't think you are. The question is what is meant by the word delivery. We have -- I'm emphasizing the space. It's called a Customs approved space. In other words, it's part of the line or stream of export where the liquor comes to the point where somebody comes forward to take advantage of the tax-free policy of the United States Government. Now, the bonded trucker Your Honor is under a poll which you'll find there and if he is to deliver it to the Collector of Customs, the truck comes in and the Customs people are all around the place. It's brought up in that sense to ask Custom's approved space, of course we are there. Now, it's put in the back of -- of this room screened from you by law. And all that we can put out in front is some dummy bottles so that the customer can see the -- the branch that are available but he doesn't see the liquor. Now then, he comes to the window and he presents his passage ticket. An entry is made on our customers' required records that we have received an order for two bottles we'll say. He doesn't get it. We are required by the Bureau of Customs to put that in a sealed carton. And that sealed carton is then moved over to the pusher on the plane. Nobody gets it, nobody has it. And then, the pusher has to sign a receipt by the -- of -- of this -- of the contents they sealed to -- to be delivered to the passenger, the man who bought it only when that man is on the ramp in a foreign country. Now --
Earl Warren: Mr. Tuttle, may I -- may I ask --
Charles H. Tuttle: Yes, sir.
Earl Warren: -- just one more -- more question. Assume just for the sake of argument that your client was to dispose of some of this liquor illicitly in -- in New York, what disciplinary action would he be subject to from the United States?
Charles H. Tuttle: Well, I would assume immediately that the Bureau of Customs would -- could withdraw its cooperation with us altogether. I had -- I would assume that. Furthermore, a violation of the regulations of the Bureau of Customs is -- isn't something of a federal offense.
Earl Warren: I see.
Charles H. Tuttle: Yes.
Earl Warren: And this was -- that would be a violation of the regulation?
Charles H. Tuttle: That would -- that was -- that would be a violation --
Earl Warren: I see.
Charles H. Tuttle: -- if we did that. Now, nobody claims that we ever did it. Now, let me very briefly deal with the very first point that they asked you to decide. They believe that the local statute does encompass what is being done here.
Potter Stewart: Is that -- is that issue for us to decide Mr. Tuttle?
Charles H. Tuttle: All I know is that they put it before you to decide --
Potter Stewart: I know that too but you, what do you think, it's a --
Charles H. Tuttle: Well, I think this that. If you should find out that the local statute does not encompass this, then their whole argument about the Twenty-first Amendment might very well become moot.
Potter Stewart: Now, that's the point and it's -- it's for the courts of New York rather than for this Court to say what the New York statute means, isn't it?
Charles H. Tuttle: Well, all that was before -- if I may respectfully say so, before the Court on its previous occasion because the courts have held there, three of the judges at the District Court and I had held that the matter should be the subject of equitable abstention.
Potter Stewart: But a three-judge court had never held that.
Charles H. Tuttle: No, the three-judge court simply said they found that they have no jurisdiction as an appellate court. They were not a three-judge court.
Potter Stewart: Yes. And I mean that a -- no three-judge District Court had ever abstained. And what this Court said --
Charles H. Tuttle: No.
Potter Stewart: -- was that the individual district judge shouldn't do that. He should convene a three-judge court and then let that --
Charles H. Tuttle: (Inaudible)
Potter Stewart: -- let that statutory court decide whether or not to abstain.
Charles H. Tuttle: Well, Your Honors, this doctrine of equitable abstention is certainly a discretionary battle. This -- the cause of this litigation by my client has been tremendous and the court below has said that they did not think that it would be equitable to send us after all these trudging again into the state court. Now, let's look at what has -- what is the state statute. Is there any color for this? And has the state courts not themselves spoken about it? If you'll read as I know you will, the statement of purpose in the local statute. I deal with aspects of it in my first point, I won't -- it's on their first point. They say it is necessary to regulate and control the manufacture sale and distribution within the State of alcoholic beverages for the purpose of fostering and promoting temperance in their consumption and respect for and obedience to all. Now, there is no conceivable relation between the export that we are talking of here and their consumption in the State of New York. This -- the State of New York isn't affected in the slightest adversely by what's being done. Their argument and it comes down to this as a huge begging of the question. They say that there is no provision in the local law for a license. Ergo, what we're doing is illegal. They overlooked that the legislature is familiar presumably with the constitution and with the relation of the nation to foreign commerce and that the absence of a provision for licensing this, doesn't argue that the legislature intended it to be illegal. But on the contrary, it argues for the proposition that the legislature never attempted to touch foreign commerce and that's exactly what the courts have said which I'll quote in a moment from our own State. But then, this introductory statement of purpose goes on to say that it is for the protection, health, welfare and safety of the people of the State. And it's impossible to see how -- what goes to Europe and never gets into the State can have anything to do with the health and welfare of the people of the States. Now, they cite a section which says this, "No person shall manufacture for sale or sell in wholesale or retail any alcoholic beverage within the State." They keep overlooking those words, "within the State." In other words, the relation of the liquor must be to the common mass in the State because that is the -- first place, the limitation on the constitutional powers of the State. In the second place, any legislature would certainly have some such policy very clearly in mind. Now, our courts in the two cases, I'm afraid Mr. Galt has cited those. They are both liquor cases and they both involved the matter of the Twenty-first Amendment. When you read the opinions in it you'll see, and the second case citing the holding in the first case puts it in the sentence, neither do the regulatory powers of the State Liquor Authority extend to international transactions, even to alcoholic beverages except sales for domestic consumption in New York State. Now, I'd tackle the time limitations Your Honor. I must leave a whole and interesting subject to what the Twenty-first Amendment means to my brief. And I think that you will find that I have a collection of authorities by this Court saying expressly that where the transportation is solely through the State and not intended to use the Liquor Authorities' own words, for use or delivery within the State that it is not affected by the Twenty-first Amendment. Because otherwise, it wouldn't be a nation and we'd be at the mercy of every coastal state on the Atlantic and Pacific Seaboard.
Byron R. White: (Inaudible) may I ask you (Voice Overlap) --
Charles H. Tuttle: Yes, sir.
Byron R. White: (Inaudible)
Charles H. Tuttle: This Court has held in reference to the Twenty-first Amendment that it does not apply to foreign commerce going through the State only. I have the authorities here. But, a State may ask for a permit in connection with that transportation so as to know who is bringing it in, who's carrying it and where it's going. In other words, to use the language of this Court, there may be a reasonable measure of protection to the State against the possibility of diversion, but here of course is total elimination.
Byron R. White: (Inaudible)
Charles H. Tuttle: That's it.
Byron R. White: (Inaudible)
Charles H. Tuttle: That's it and they say that because of that, we're out of business. Now furthermore, it is an ownership that the local statute unlike those statutes where this Court spoke about the case of permit doesn't provide even that much. There is no regulatory provisions in here. The argument is, we are out because there is no provision for a license and they are under no obligation to follow us up with a permit because there is no provision for a permit. In other words, I say the logic of the whole situation is that the legislature knew what it was doing and they were intended to make this apply.
Irving Galt: I share Mr. Tuttle's dilemma in my own recurring dilemma of much affirmative to say and no time left within which to say it but I want to comment on a few of Mr. Tuttle's suggestions. First of all, picking up Mr. Justice White's last suggestion, suppose New York State were a dry state? The question, I -- I meant question. I beg Your Honor's pardon. I -- I didn't mean to characterize it improperly. The -- I suppose New York State were a dry state, is it conceivable that this kind of operation could exist selling liquor to people liquor which is stored within the State? I think the answer is obvious.
Speaker: Do you think New York --
Irving Galt: That --
Speaker: Do you think New York could pass a statute making it illegal for this enterprise or enterprise of this kind engage solely in foreign commerce?
Irving Galt: Absolutely it could do it but --
Speaker: Yes, but I'm just trying to (Voice Overlap) --
Irving Galt: -- using Mr. Justice Frankfurter's language in that concurring opinion on the Frankfort case --
Speaker: That's really (Voice Overlap) --
Irving Galt: -- they can have a high barrier, low barrier, no barrier at all --
Speaker: Is that --
Irving Galt: -- and an insuperable barrier.
Speaker: That's really what this case comes down to, isn't it?
Irving Galt: In a sense, yes. As a matter of fact, I -- I was going to say --
Speaker: Because you don't want to regulate, you want to prohibit (voice overlap).
Irving Galt: No, it isn't a question of not wanting to regulate or not wanting to prohibit. These are cast in terms which suit the plaintiff's side of the case but it works this way I should say. It did -- much reference has been made to the fact that it is licensable. Well, no New York retail license -- no New York retail would be operator is licensable at the moment but there are suggestions that New York at any moment. In fact, the New York Times has been indicating what the State Liquor Authorities' views are. Retail licenses will be opened up again. His position is actually no different than that of any other retail licensee and that purport what Mr. Tuttle suggested about --
Byron R. White: (Inaudible)
Irving Galt: He -- he sells in foreign commerce --
Byron R. White: (Inaudible)
Irving Galt: No. But he -- but that isn't true I think, a true definition of their activities. They sell right in the State of New York. This is not export. Mr. Justice Douglas' opinions in those cases in which he describes exports as being immediate transactions. This -- this delayed reaction --
Byron R. White: (Inaudible)
Irving Galt: The delivery to the customer actually constructively is delivered to him on the plane. He makes his purchase and he -- and he gets tired, "I'll do it right here in New York." But by this gimmick of delivering it over in Europe, the transaction suddenly takes on a different nature. It renders it nonetheless, I say to you Mr. Justice White a sale, a clear and explicit sale within the meaning of the New York statute.
Byron R. White: (Inaudible)
Irving Galt: That's right.
Byron R. White: (Inaudible)
Irving Galt: It can -- it can certainly --
Byron R. White: (Inaudible)
Irving Galt: Yes. It is our position that if they want the one to the Commerce Clause, they can prevent -- they can prevent this type of operation.
Speaker: What it comes down to is saying that the Twenty-first Amendment repeals the Commerce Clause so far as liquor is concern?
Irving Galt: No. I -- I don't say that. I say that the Twenty-first --
Speaker: Well, why don't you --
Irving Galt: I'd -- I say that the Twenty-first Amendment has made sure that the right of the State to regulate traffic in liquor is paramount to that of the Federal Government but that where the State does not act. And to the extent that a State does not act, there is no question that -- that Congress does have the right to have export and import operations in commerce in liquors. Nobody argues to the contrary. But the point is that the Commerce Clause is subordinate to and only supplementary to the power of the States to regulate traffic and intoxicants. And that's clearly spelled out in Your Honor's own decision.
Speaker: -- it was -- suppose -- supposing the -- supposing what it -- was done here had been done by the Federal Government by making the Collector of Customs, Federal Collector of Customs a purveyor of this liquor, could New York stop that?
Irving Galt: Make the Federal Collector --
Speaker: Is the -- leave out Bon Voyage entirely and as the Federal Government just says, "We'll have our local Collector of Customs to furnish this -- this facility to overseas passengers." Could New York stop that?
Irving Galt: I would think so in view of the Twenty-first Amendment, that would be traffic.
Speaker: That's what I am suggesting is what your argument ultimately leads to that the Twenty-first Amendment repeals the Commerce Clause so far as liquor --
Irving Galt: Subordinate --
Speaker: -- is concern.
Irving Galt: All that the federal people have to do is set up a reservation as they did in the Yellow --
Speaker: I -- I'm leaving out the reservation.
Irving Galt: -- Yellow Summit.
Speaker: Of course the enclave, then you will be out of this one.
Irving Galt: Of course. But -- but those things only emphasize the point that which Your Honor is now driving because, where you have and you do have federal reservations, we have a Federal Free Trade Zone in New York State in Staten Island. That was the subject of the During case. Precisely, the point there, we -- we can do nothing, the State can control it. So I -- the Federal Government can control it. So I say that the Commerce Clause is not actually repealed. I think that language is a fit if I may say so, too strong. But certainly, the Commerce Clause is clearly subordinated and the suggestion as -- as to the -- the reference to the policy of New York temperance in Hawaii, these overlooks a whole host of things. There are all this economic incidents that we stress in our brief. This situation of having an operation or resale operation in New York, they buy liquor. It's delivered to them in New York and then they resell it to other people and it can take substantial periods of time before a bottle of liquor is sold. All of these which can be done by New York retail licensees, perhaps other licensees under the liquor law all of these without the onerous requirements that are imposed on New York liquor licensees without the minimum resale price regulations, without the other restrictions, without the supervision through books and records. And New York's statute only goes to a supervision through licensing. This is the key to supervision. As far as terminating that business, I refer Your Honors to cases like Mahoney against Triner and all the way back to the last century in the Mugler case and there wasn't the slightest doubt, I'm -- I'm certain there's no doubt whatever that if there is such a conflict and if it's within the domain and power of the State, the State can and need be terminate. It can and it does do that and its authority has been recognized to do that and this situation is no different.
Hugo L. Black: (Inaudible) located down in the center of the City of New York? Is that your basis?
Irving Galt: Yes.
Hugo L. Black: (Voice Overlap)
Irving Galt: This is no different --
Hugo L. Black: -- is not on an enclave. Are you (Voice Overlap) --
Irving Galt: There is no federal enclave here Mr. Justice Black.
Hugo L. Black: Suppose the -- suppose the Custom had send it down to any number of companies down in New York, the customers come in and they had agreed to sell it to him, but it wouldn't be delivered until they get over to Spain. Wouldn't you -- are you treating those two as the same?
Irving Galt: I'm not quite sure I follow Your Honor -- I --
Hugo L. Black: They've got it in the center of the City of New York.
Irving Galt: Yes.
Hugo L. Black: They have a store.
Irving Galt: Yes.
Hugo L. Black: Man comes in who's going to go off on a plane. And they say, "We can't deliver it to you here but it would be delivered on the plane for you to get it after you get to Spain." Is -- would that be any difference of what are you arguing here?
Irving Galt: I see no difference. The -- the point is that in New --
Hugo L. Black: If -- would the Government set apart any enclave there of any kind?
Irving Galt: No. Absolutely not in the lower court in Footnote 4 of its opinion as you will see, specifically recognized that there was no question at all but that this is not a federal reservation or enclave of any sort. This is precisely the same as though the operation were conducted in the middle of the State, the middle of the city or any part of New York State. This is no free zone, no federal enclave, nothing of that sort.
Hugo L. Black: That's a fact. Why do we not have to treat it as though the company is out in the middle of the State could do the same thing?
Irving Galt: That's exactly the point. I -- that was the reference I made when I said they were extending their sales offices now. Why could not this -- it is not the United States Customs division or department to which has been entrusted the task of regulating and supervising the distribution of sale of liquor in the State of New York without criticizing that agency. I say it's for the State of New York and in other States, for those States to regulate and supervise liquor traffic and in traffic and intoxicants in those States. And here, we have precisely the opposite. I -- why -- were not arguing as far as Section 3 (11) is concern which is only an exemption statute anyway. We have at pages 27 and the following of our brief showed that this does not apply anyway. In fact, these plaintiffs don't even comply with Section 3 (11) as Your Honors will see with the argument beginning at page 27 of our brief. Now, as far as Customs supervision is concern, it's only a paper supervision. It is not -- there are no Customs personnel and the record shows that as signed to the plaintiff's premises when the liquors are brought in, when the liquors are delivered to the plane, when they're on the plane. Now, I took the position and Your Honors can see it at page 80 --
Byron R. White: Well, what if there were Mr. Galt, would it make any difference to your argument, is it?
Irving Galt: No, except this. The thought of diversion which was raised by Mr. Tuttle, he made quite a point of the opportunity for diversion. Actually, Your Honors will see from the record that my position was that we weren't bound to offer proof of diversion but I know that there is rich opportunity for diversion. Suppose -- suppose someone comes in --
Hugo L. Black: What is the relevance --
Irving Galt: -- and impersonate the passengers.
Hugo L. Black: What is the relevance of that to your argument?
Irving Galt: Suppose this liquor is put on to the plane and take them right off?
Hugo L. Black: I don't get the relevance here of the diversion to your argument, that you're arguing (Voice Overlap) --
Irving Galt: No, it isn't.
Hugo L. Black: -- within the State of New York.
Irving Galt: Right.
Hugo L. Black: They deliver it in the State of New York.
Irving Galt: Right. Maybe I'm getting on --
Hugo L. Black: (Voice Overlap) in the State of New York.
Irving Galt: -- Mr. Tuttle's battlegrounds for that and maybe I had no business stepping in on it by I merely mentioned it because he raised the point.
Byron R. White: Well, if that isn't the basic difference for example, if you made any difference to a legal argument, this made a difference between this seller and some seller (Inaudible) because this liquor, if there's -- if there's no (Inaudible), this liquor can be sold only (Inaudible).
Irving Galt: Oh well --
Byron R. White: (Inaudible)
Irving Galt: According to Mr. Justice Black's example, it would be sold -- it would be sold to any departing airline passenger from the middle of the State. It makes no difference physically --
Byron R. White: (Inaudible)
Irving Galt: -- where the operations --
Byron R. White: (Inaudible) subsequent to the sale. Now --
Irving Galt: It might --
Byron R. White: (Inaudible)
Irving Galt: So might this be sold for consumption in the State? The possibility exists.
Byron R. White: Don't you think that would make any difference?
Irving Galt: No. It -- it would not make any difference except that it makes our case all the stronger.
Byron R. White: Let's assume it was true, (Inaudible)
Irving Galt: Yes, yes. Except that this case is much the stronger because of this added feature.
Byron R. White: Why?
Irving Galt: Because the possibility of diversion if we -- if we had to go -- for instance we had to do it without the Twenty-first Amendment and we have to go, assuming if the test of reasonableness could be applied here. This would make the test of reasonableness all the easier to apply. However, our argument is as -- as you suggested a moment ago Mr. Justice White that with the Twenty-first Amendment, once we have delivery and once we have use of the liquors, for whatever reasons, the Congress has made it paramount, this Court's decisions have made it paramount, the right of the States under the Twenty-first Amendment where it comes into play must be recognized if need be as making the Commerce Clause yield to the extent of the exercise of that power.
Byron R. White: But New York -- New York has such as power to make illegal with the effect in any liquor --
Irving Galt: Yes.
Byron R. White: -- within the State of New York for any purpose wherever it comes (Inaudible) --
Irving Galt: Absolutely --
Byron R. White: And it -- that you may close the Port of New York to importation of liquor, does that as you say that -- does make any difference?
Irving Galt: Yes, New York can be an absolutely dry or semi-dry state. It could be a monopoly state as Mr. Justice Frankfurter said, you can have defense any way you want it.
Byron R. White: (Voice Overlap)
Irving Galt: It's superable.
Byron R. White: Is that your position?
Irving Galt: That's -- that's our position.
Earl Warren: Very well.